ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-116, concluding that JAMES A. KEY, JR., of FORDS, who was admitted to the bar of this State in 1974, should be censured for violating RPC 1.15(d) (recordkeeping violations), RPC 3.1 (asserting a frivolous claim), and RPC 5.3 (failure to supervise non-lawyer employees);
And the Disciplinary Review Board having further concluded that respondent should be required to complete a course in law *32office management and submit proof of his satisfactory completion to the Office of Attorney Ethics within ninety days after the filing date of the Court’s Order;
And good cause appearing;
It is ORDERED that JAMES A. KEY, JR., is hereby censured; and it is further
ORDERED that within ninety days after the filing date of this Order, respondent shall enroll in and satisfactorily complete a course in law office management, and thereafter shall submit proof of his completion thereof to the Office of Attorney-Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.